DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on August 13, 2020, is acknowledged.  The traversal is on the ground(s) that “claims in Group II would be relevant to the examination of the claims of Group I, and would not be a serious burden on the Examiner”, and “in Claim 9, the method includes "forming a photoresist layer covering the organic film layer and the passivation layer, with the photoresist layer formed from the positive photoresist composition according to Claim 1," (Emphasis added.) Therefore, the methods recited in Claims 9-16 are directed to a process of forming a via that comprises a photoresist layer that is formed from the positive photoresist composition recited in Claim 1. Accordingly, unity of invention is satisfied by the present claims.”  This Claim 9 recites a passivation layer and an organic film layer laminate, and is different from that of a photoresist composition, and therefore Group II claims (claims 9-15) lack unity with Group I claims.  Also, Group II claims require a search different than that of elected Group I claims and would place a serious burden on search and examination. Claims 9-15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, are is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 4,444,869 (hereinafter referred to as Chonan) in view of U. S. Patent Application Publication No. 2009/0280060 (hereinafter referred to as Marriott).
Chonan, in the abstract, discloses a positive resist composition, and in col 2, and col 3, discloses that the resist composition includes a resin the claimed phenolic resin (phenolic polymer, the claimed major adhesive material), and discloses that the composition includes the claimed naphthoquinonediazide (the claimed photosensitizer), and discloses the claimed photoisomerizable compound (photochromic) spiropyran (the claimed spiropyran) (claims 1, 4).

Marriott, in [0003], and [0008], and [0009], discloses the claimed spiropyran compound, with the claimed R1 group of an ether chain, and also discloses the claimed spiropyran of formula I’.
Therefore, it would be obvious to a skilled artisan to modify Chonan by employing the R groups taught by Marriott because Chonan already teaches the use of spirobenzopyran in the resist composition, and Marriott, in [0016], [0017], discloses that the inclusion of the claimed photochromic spiropyran compound in the composition enables reversible transition upon irradiation and in [0018] discloses that using the claimed photochromic structure enables at least two optical switching that can be independently controlled in the light directed reversible transitions. Claim 1 newly recites, … composition “for forming a via on a display .
Claims 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 4,444,869 (hereinafter referred to as Chonan) in view of in view of U. S. Patent Application Publication No. 2009/0280060 (hereinafter referred to as Marriott) as applied to claims 1, and 4,above, and further in view of U. S. Patent No. 4,847,178 (hereinafter referred to as Komano).
Chonan in view of Marriott is discussed in paragraph no. 5, above.

The difference between the claims and Chonan in view of Marriott is that Chonan in view of Marriott does not disclose the additive in the composition or its amount, and does not disclose the claimed amount of the adhesive material or photosensitizer or the claimed solvent or its amount.
Komano, in the abstract, discloses the claimed positive resist composition, and in col 4, lines 1-5, discloses that the additive added to the positive photoresist composition is less than 5% by weight.  Komano, in col 5, lines 40-42, discloses that the novolak 
Therefore, it would be obvious to a skilled artisan to modify Chonan in view of Marriott by employing the claimed amount of the compositional elements as taught by Komano because Chonan does not preclude the adding of an additive, and Komano, in col 3, lines 28-40, discloses that using certain additives in the composition enables the improving of coatability, and the flexibility of the coated film formed.  It would be obvious to a skilled artisan to modify Chonan in view of Marriott by employing the claimed solvent as taught by Komano because .  
Response to Arguments
Applicant's arguments filed November 4, 2021, have been fully considered but they are not persuasive. The 35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicants argument that Chonan does not disclose the photochromic spiropyran compound wherein R1 group on the nitrogen atom is an ether, Chonan teaches the claimed positive photoresist composition that includes in the composition the claimed photoisomerizable (photochromic) spiropyran compound, and Marriott is depended upon to disclose the use of the claimed spiropyran compound.  Both Chonan and Marriott teach a composition that includes a spiropyran compound, and Chonan incorporates the photochromic compound for its sensitivity and the imparting of defined shapes in the resist .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 14, 2022.